Title: From George Washington to Israel Shreve, 9 January 1781
From: Washington, George
To: Shreve, Israel


                        
                            Sir
                            Head Quarters — New Windsor 9th Jany 1781
                        
                        I have just received your Letter of Yesterday; I am extremely sorry that the Proportion of Cloathing for the
                            Jersey Troops is not more ample, and of better quality. You must be sensible it is owing to the Misfortune of not
                            receiving the supply expected from France, and that unhappily for us the remainder of the Troops are not in a more
                            eligible situation — The States are now called upon in the most pointed Manner to remedy this evil as far as possible. And
                            I cannot but hope matters of Cloathing will soon be put on a better foundation. I am surprised that any of the Men of
                            Spencer’s Regt should be detained as Waiters, after orders being given to the contrary. I would have immediate &
                            effectual measures taken for recovering these Men to the service, by sending an Officer after them. And wish also that the
                            other Men who are absent from that Regt may be collected as early as the circumstances will permit.
                        You will make use of the proper means to have the Articles of Cloathing you Mention forwarded on. I am with great regard Sir.
                        
                            G. Washington
                        
                        
                            P.S. I find by Your Letter, that you proposed going to Chatham. I hope you will not have set out before
                                this reaches you, because I think it of great consequence for you toconnectwith the remains of the Brigade, especially at such a Critical Moment as this is; if you have not
                                gone, you will not leave your Command at present. 
                        
                    